Thomas D. McBride, Attorney General,
You request advice concerning the Act of June 1,1956, P. L. (1955) 1948, amending the Public School Code of March 10, 1949, P. L. 30. You refer to the maximum mandated salaries provided under section 3 thereof1 and to the additional compensation provided for in section 4 thereof,2 inquiring as follows:
“Shall this Department continue to construe the provisions of Section 4 of the act as a program for accelerating the time during which the maximum mandated salaries provided for in Section 3 .of the act may be attained and as a program for guaranteeing, as closely *780as is possible within the provisions of Section 3, a certain specified salary increase, over a three year period, to each professional and temporary professional employe, or shall this Department construe the provisions of Section 4 of the act as completely independent of Section 3 and in addition to Section 3?”
Section 1142 of the code, 24 PS §11-1142, sets forth the minimum salaries and increment scales for the various types of professional personnel. Subsection (2), for example, establishes these figures for teachers holding a college certificate. It provides for a minimum salary of $3,000 for. the school year 1956-57, for successive $200 increases in the minimum salary until it reaches $3,600 for the school year 1959-60 and at least nine annual service increments thereafter of $200 each until a maximum of $5,400 is attained.
Section 1142’s present mínimums and increment scales were established by section 3 of the amendment of June 1, 1956, P. L. (1955) 1948, supra. Section 4 of that act provides for certain additional payments to professional personnel. Notwithstanding any other provisions of the code, it authorizes additional payments of $100 for the school year 1955-56, $200 for 1956-57, $100 for 1957-58', and $100 for 1958-59. Except for the initial $100 payment.3 each of these sums is to be paid as part of an increase in compensation in excess of that paid for the previous year, such increases also including the annual $200 service increment. The concluding sentence of this section states:
“Said sums, exclusive of the one hundred dollars ($100) paid for the school year 1955-1956, shall be paid in addition to any annual service increment or addi*781tional increments to which such employes may be entitled by reason of - acquiring a ■ college certificate, or Master’s Degree and shall thereafter become a part of the regular salary of said employes.”
The meaning of section 4 has been questioned, some regarding it simply as a temporary bonus payment for the year in question, others as a permanent addition to the compensation authorized in order to accelerate attainment of the maximum mandated salary, still others as a permanent and independent addition to the authorized compensation over and above the maximum mandated salary. The first possibility cannot be sustained since section 4 explicitly makes the additional payment a permanent part of the regular salary. Therefore, we need consider only the latter two possibilities.
The difficulties inherent in the problem presented can best be seen by posing several examples, both with and without the additional payments being considered. In each case we shall assume that the employe is a teacher holding a college certificate and that the 1956-1957 school year is about to begin. Five cases can be posed: (1) a new teacher; (2) an experienced teacher who received $3,600 in the 1955-56 school year; (3) an experienced teacher who received $4,400 in the 1955-56 school year; (4) an experienced teacher who recéived $5,000 for the 1955-56 school year; and (5) an experienced teacher who received $5,400 for the 1955-56 school year. Since the amendment to section 1142 of the code preceding the present one established a minimum salary of $2,400 and a maximum of $4,-400,4 it can be seen that the teachers in examples (4) and (5) had been compensated more than the required maximum by action of their school boards. However, we shall assume that each school board now has decided *782to pay the required compensation and no more and that future amendments are made to section 1142.
A. Without the additional payments of section 4, the salaries for the 1956-57 and subsequent school years would be as follows:
(1) (2) (3) (4) (5)
1956-■1957 $3000 $3800 $4600 $5200 $5400
1957-■1958 3200 4000 4800 5400 5400
1958-•1959 3400 4200 5000 5400 5400
1959-■1960 3600 4400 5200 5400 5400
1960-1961 3800 4600 5400 5400 5400
1961-1962 4000 4800 5400 5400 5400
1962-1963 4200 5000 5400 5400 5400
1963-1964 4400 5200 5400 5400 5400
1964-1965 4600 5400 5400 5400 5400
1965-1966 4800 5400 5400 5400 5400
1966-1967 5000 5400 5400 5400 5400
1967-1968 5200 5400 5400 5400 5400
1968-1969 5400 5400 5400 5400 5400
These figures are necessarily based on an interpretation of section 1142(2) which does not give independent significance to the minimum number of service increments specified, nine, but regards that specification as a quantity to be added to the final minimum annual salary, $3,600, so that a teacher will reach at least the mandated maximum salary, $5,400. Thus, the teacher in example (3), who made $4,400 in the 1955-1956 school year is entitled only to as many increments, five, as are necessary to bring his salary up to $5,400. The teacher in example (5), therefore, need not be given any additional increments.
B. 1. With the additional payments of section 4, under an interpretation which does not treat this section independently, the salaries for the 1956-57 and subsequent school years would be as follows:
*783(1) (2) (3) (4) (5)
1956-1957 $3200 $4000 $4800 $5400 $5600
1957-1958 3500 5 4300 5100 5500 5700
1958-1959 38005 4600 5400 5600 5800
1959-1960 4000 s 4800 5400 5600 5800
1960-1961 4200 5000 5400 5600 5800
1961-1962 4400 5200 5400 5600 5800
1962-1963 4600 5400 5400 5600 5800
1963-1964 4800 5400 5400 5600 5800
1964-1965 5000 5400 5400 5600 5800
1965-1966 5200 5400 5400 5600 5800
1966-1967 5400 5400 5400 5600 5800
The effect of the additional payment is thus twofold: (a) It serves to shorten the period of time in which a teacher will reach his mandated maximum; and (b) for those teachers who have reached this maximum before or do reach it during the three-year period of additional payments, 1956-57,1957-58 and 1958-59, it provides a permanent increase in salary even over the maximum.
*784B. 2. Under the interpretation which treats section 4 independently, the following, salaries would apply:
(1) (2)' (3) (4) (5)
1956-1957 $3200 $4000 $4800 $5400 $5600
1957-1958 3500 4300 5100 5700 5700
1958-1959 3800 4600 5400 5800 5800
1959-1960 4000 4800 5600 5800 5800
1960-1961 4200 5000 5800 5800 5800
1961-1962 4400 5200 5800 5800 5800
1962-1963 4600 5400 5800 5800 5800
1963-1964 4800 5600 5800 5800 5800
1964-1965 5000 5800 5800 5800 5800
1965-1966 5200 5800 5800 5800 5800
1966-1967 5400 5800 5800 5800 5800
1967-1968 5600 5800 5800 5800 5800
1968-1969 5800 5800 5800 5800 . 5800
The effect of the additional payment in this view is also two fold: (a) It likewise serves to shorten the period of time in which a teacher will reach the mandated maximum salary; but (b) it provides a $400 permanent increase in the mandated maximum salary for all teachers.
It is apparent that neither interpretation of section 4 fully answers both the legal and equitable questions presented. The first interpretation allows the mandated maximum salary of section 3 to be permanently exceeded by one group of teachers, but it prevents others from exceeding this maximum.6 The second interpretation allows all teachers to exceed the maximum, of course; but it discriminates against teachers who begin teaching after 1956-57.7
*785Considering the effects of each interpretation, we believe that section 4 is sufficiently independent of section 3 that it represents a permanent salary increase over the mandated máximums.8 Thus, we believe it impliedly affects those máximums for teachers in the profession in 1958-59 and earlier. ■ ■
The inequity remaining in the- present law can be corrected by legislative action, of course. We would recommend that any future action of this type be integrated and spelled out in one section, however, so that a similar problem of interpretation would not again arise.

 24 PS §11-1142.


 24 PS §11-1142 (see note).


 In Special Teachers’ Pay Increase, 7 D. & C. 2d 89, this department ruled that that part of section 4 providing the sum'of $100 for the years 1955-1956 is in conflict with article III, sec. 11, of the Pennsylvania Constitution and that any payment thereunder is void.


 Act of December 27, 1951, P. L. 1776, sec. 3.


 It could be argued that because section 3 of the act speaks in terms of a rising minimum, in $200 steps from $3,000 to $3,600, for the 1956-57 through 1959-60 school years rather than increments for teachers receiving the minimum amounts, a new teacher should receive only $3,300 in 1957-58, $3,500 in 1958-59 and $3,600 in 1959-60. That is, he should receive the minimum plus the additional payment only. Since this interpretation would nullify any acceleration effect provided by section 4’s additional payments, we view the so-called “mínimums” as such only for the first year of teaching and as required increments thereafter. Thus, aside from the section 4 payments, a teacher entering the profession in 1956-57 would receive $3,000 and 12 required increments thereafter; one entering in 1957-58 would receive $3,200 and 11 required increments; one entering in 1958-59 would receive $3,400 and 10 required increments; and one entering in 1959-60 or thereafter would receive $3,600 and 9 required increments. The teacher entering in 1956-57 would receive $3,500, therefore, in 1957-58 (previous year’s $3,200 plus a $200 increment plus a $100 extra payment), not $3,300, the $3,200 minimum plus $100 extra payment.


 A teacher receiving $4,400 or less during the 1955-1956 school year would not pierce the $5,400 maximum even with the additional payments; one earning $4,500 or more would pierce the maximum.


 Thus, while the new teacher of 1956-1957 would work up to a maximum of $5,800, the new teacher of 1957-1958, having entered the profession too late to receive the benefits of the extra $200 for *7851956-1957, could work up only to a maximum of $5,600. The new teacher of 1958-1959 would lose both the $200 of 1956-1957 and the $100 of 1957-1958 and could only reach a maximum of $5,500; while the new teachers of 1959-1960 and thereafter would be limited to the stated maximum of $5,400.


 Le., Table B. 2. would apply to teachers falling under the examples used.